EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the first examiner’s amendment set forth below was given in a telephone interview with Jeannie M. Boettler on 02 February 2022.
The second examiner's amendment set forth below is directed to cancellation of claims non-elected without traverse and not eligible for rejoinder. Per MPEP 821.02, "When Applicant has not retained the right to petition the restriction requirement and the application is otherwise ready for allowance, the claims to the nonelected invention, except for claims directed to nonelected species and nonelected inventions eligible for rejoinder, may be canceled by an examiner’s amendment, and the application passed to issue." See also MPEP 1302.04.

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 1/20/22 has been entered in full. Claim 16 is canceled. Claims 1, 8, 9, 11 and 17 are amended. New claims 18 and 19 are added. Claims 1-4, 6-15 and 17-19 are pending. 

Examiner’s Amendment Authorized by Applicants' Representative
Cancel claim 18.

In claim 19, line 1, replace "claim 18," with "claim 15,"

Examiner's Amendment Directed to Claims Non-Elected Without Traverse
Cancel claims 10, 12 and 13, directed to a non-elected invention not eligible for rejoinder (Invention II in the restriction requirement mailed on 4/5/2021).

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (10/22/21).
All objections and/or rejections of cancelled claim 16 are moot.
The rejection of claims 8 and 11 under 35 U.S.C. § 112(d) at pg 3-4 as being of improper dependent form is withdrawn in view of the amendments to the claims.
The rejection of claim 9 under 35 U.S.C. § 112(a) at pg 4-6 for failing to comply with the written description requirement is withdrawn in view of the amendments to the claims.
The objections to claims 1-4, 6-9, 11, 14, 15 and 17 at pg 6 are withdrawn in view of the amendment to the claims.
The rejection of claim 17 under 35 U.S.C. 112(b) at pg 6-7 as being indefinite is withdrawn in view of the amendments to the claims.

Rejoinder of Non-Elected Species
	The claims are directed to a method allowable with respect to the elected species. As such, the election of species requirement is hereby withdrawn, and the previously non-elected species are hereby rejoined and fully examined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All objections and/or rejections of claims 1-4, 6-9, 11, 14, 15 and 17 set forth previously have been withdrawn as indicated above. Furthermore, new claim 19 has been fully examined for patentability and is likewise allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6-9, 11, 14, 15, 17 and 19 are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646